DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  While the closest prior art of record Matayoshi (pub # 20200286135) teaches some aspects of the claimed invention, none of the prior art teaches or renders obvious “correlate the sensor data to an indication of human engagement that correlates to a transition trigger; generate a content transition that specifies an exception to a content schedule for the instance of primary content; and modify a content stream for the output device based on the content transition including one or more of to insert an instance of supplemental content after the instance of primary content instead of a further instance of primary content specified by the content schedule, or modify a default output duration for the instance of primary content specified by the content schedule.”

Consider independent claim 11. While the closest prior art of record Matayoshi (pub # 20200286135) teaches some aspects of the claimed invention, none of the prior art teaches or renders obvious “generating, by a sensor system of the at least one computing device, sensor data that describes the human behavior and correlating, based on the sensor data, the human behavior to the first output region of the output device; detecting, by the local control module of the at least one computing device, a transition trigger by extracting from the human behavior an indication of human FIG. I PatentsDocket No.: P9886-US-CONI 54engagement with the first content displayed within the first output region, and correlating the indication of human engagement with the first content with the transition trigger; and modifying, by the local control module of the at least one computing device, output of the first content in the first output region and in response to the transition trigger.”

Consider independent claim 15.  While the closest prior art of record Matayoshi (pub # 20200286135) teaches some aspects of the claimed invention, none of the prior art teaches or renders obvious “receiving, by the criteria configuration module of the at least one computing device, one or more tuning parameters that specify one or more modifications to be applied to the one or more selection criteria; transforming, by the criteria configuration module of the at least one computing device, the one or more selection criteria by applying the one or more tuning parameters to the one or more selection criteria to generate one or more modified selection criteria; and generating, by a local control module of the at least one computing device, a transition from a first instance of content to a second instance of content by applying the one or more modified selection criteria to select the second instance of content for the transition.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624     

/MARK EDWARDS/Primary Examiner, Art Unit 2624